Case 1:20-cv-00219-CCB Document1 Filed 01/24/20 Page 1 of 14

FILED

IN THE UNITED STATES DISTR

FOR THE DISTRIC

DONNA WALKER!
5200 Daybrook Circle, Apt. 359
Baltimore, Maryland 21237

Plaintiff,
V.

MARYLAND DEPARTMENT OF
INFORMATION & TECHNOLOGY
100 Community Place

Crownsville, MD 21032

SERVE: Brian E. Frosh, Attorney General
200 St. Paul Place
Baltimore, Maryland 21202

John C. Wobensmith, Secretary
Office of Secretary of State

16 Francis Street

Annapolis, MD 21401

Michael G. Leahy
Secretary of Information Technology

100 Community Place,
Crownsville, MD 21032

Defendant.

* * * * * * *

T rand Oar

IN20.JSAN 24 A lt: 01

CLR RK TS of

FAL

i

*

CIVIL ACTION NO.
» Lb 20 0V0219

COMPLAINT AND JURY DEMAND

Plaintiff Donna White (“Plaintiff”), through counsel, files this Complaint and Jury

Demand against her employer, the State of Maryland Department of Information & Technology

 

' In 2019, Plaintiff Donna Walker changed her surname from White to Walker following the

dissolution of her marriage.
Case 1:20-cv-00219-CCB Document1 Filed 01/24/20 Page 2 of 14

(the “Defendant”). Plaintiff asserts claims for race and sex discrimination and retaliation under
Title VII of the Civil Rights Act, as amended, 42 U.S.C. 2000e et seq. and for disability
discrimination, failure to accommodate and retaliation under the Americans with Disabilities
Amendments Act of 2008, 42 U.S.C. § 12101 et seg. (“ADAAA”) and the Rehabilitation Act of
1973, 29 U.S.C. §709 et seq. Specifically, Plaintiff states:

JURISDICTION AND VENUE

1. This Court has jurisdiction pursuant to 28 U.S.C. §1331 in that this action asserts
violations of rights secured by the laws of the United States.

De Venue is proper in this court pursuant to 28 U.S.C. §1391 as the events giving rise
to this action occurred in the District of Maryland.

3. Prior to bringing this action, Plaintiff filed an administrative charge with the U.S.
Equal Employment Opportunity Commission (“EEOC”). Following its investigation, the EEOC
found reasonable cause to believe that Defendant discriminated and retaliated against Plaintiff
due to her disability and for her prior protected activity. Exhibit A-EEOC Determination. After
conciliation failed, the EEOC then issued a Right to Sue Letter on October 28, 2019, which
Plaintiff received on or about November 1, 2019. Exhibit B-Right to Sue Letter. This action was
filed within 90 days of receipt of the EEOC’s Right to Sue Letter.

4. At all relevant times, Plaintiff was employed by Defendant with the title of
Webmaster Supervisor. However, her duties and responsibilities were non-supervisory and she
performed the same job duties as Defendant’s Webmasters.

3. The Defendant is an agency of the state of Maryland and is mainly responsible for
creating and implementing information technology solutions to improve IT infrastructure and

government services for all state agencies.
Case 1:20-cv-00219-CCB Document1 Filed 01/24/20 Page 3 of 14

6. The Defendant receives federal financial assistance to operate programs as
contemplated by 29 U.S. C. §794.

FACTS COMMON TO ALL COUNTS

7. Plaintiff is a black, female, who has engaged in protected activity. At all times,
Plaintiff was a qualified individual with a disability, specifically, chronic migraine headaches
that interfered with her ability to eat, see in natural light and drive an automobile. Despite her
disability, Plaintiff performed her duties competently and received satisfactory ratings on her
performance evaluations each year.

8. In or around 2016, Plaintiff was diagnosed with “chronic migraine headaches.”
Plaintiff's symptoms include nausea, vomiting, and extreme sensitivity to natural light. During
an episode, Plaintiff is unable to see in sunlight or drive an automobile.

9. As a result of her disability, Plaintiff requested a reasonable accommodation on
April 2016 and submitted documentation from her treating physician in support. Plaintiff
requested: (1) telework two days a week as needed, (2) a permanent laptop computer for use
when working at home and (3) that she be excused from staff meetings during a migraine
episode.

10. At that time, Defendant’s written telework policy stated that teleworking was
encouraged for all employees for up to four days a month, either at home or at a satellite office.
Defendant’s policy also described teleworking as beneficial and desirable so “the State, as an
employer, can lead the way to a cleaner environment through a more flexible and productive

workplace.”
Case 1:20-cv-00219-CCB Document1 Filed 01/24/20 Page 4 of 14

11. Despite Defendant’s teleworking policy, Defendant denied Plaintiff's requests for
a reasonable accommodation on May 11, 2016 allegedly because Plaintiff was a “mission
critical” employee who was needed in the office at all times.

12. Without engaging in the interactive process with Plaintiff to discuss other
accommodations, Defendant then proposed different accommodations than Plaintiff's physician
recommended. Specifically, that Plaintiff be permitted to telework only if she used a loaner
laptop and provided 24 hours advance notice to her supervisor Anthony Burrows (“Mr. Burrows”
of her need to telework and obtain prior approval from him. Defendant also proposed that
Plaintiff reduce the number of visits to her clients’ offices as a reasonable accommodation

13. At the time her reasonable accommodations were denied, Plaintiff had pending
race discrimination and retaliation charges that she had filed in or around June 2015 and
September 30, 2015 against Mr. Burrows and her manager Lan Pasek (““Ms. Pasek”) with the
EEOC. These same individuals made the decision to deny her reasonable accommodations.

14. _ Plaintiff realized that Defendant’s proposed accommodation could not address her
disability for several reasons. First, she could not predict when her migraines would come on 24
hours in advance and therefore was unable to obtain prior approval to telework from Mr.
Burrows. Second, even if she could predict the onset of her migraines, she did not have a
permanently assigned laptop at her home and could not work from home in any event. Finally,
reducing the number of meetings with clients was not a reasonable accommodation and was
necessary because her client’s offices were closer to home than her workplace.

15. Further, Plaintiff believed that Defendant had denied her reasonable
accommodations requests for discriminatory and retaliatory reasons because: (1) Defendant

routinely allowed Plaintiffs colleagues, who were outside of her protected classes to telework
Case 1:20-cv-00219-CCB Document1 Filed 01/24/20 Page 5 of 14

and to have permanently assigned computers rather than a loaner computer, including, but not
limited to, Courtney Stewart (Caucasian, no disability), David Meyers (Caucasian, male, no
disability) Jeffrey Keller (Caucasian, male, no disability), Hong Xia (Asian, no disability) and Jo
Anne Moore (no disability). On information and belief, her colleagues had no prior protected
activity and all worked in the same or similar positions as Plaintiff, (2) Unlike Plaintiff, however,
the comparators did not need to obtain prior approval to telework or request a loaner laptop when
they teleworked because management assigned them permanent laptops, (3) Plaintiff's
comparators had not submitted medical documentation to support their need to telework like she
had.

16. In fact, Plaintiff had in the past been permitted to telework on the same terms as
her co-workers outside her protected classes while working in the same position. However, she
lost her telework privileges due to discrimination as alleged in her EEOC complaints.

17. Believing she was being denied reasonable accommodations of her disability and
treated differently than males and Caucasian employees and those without prior protected
activity for discriminatory and in retaliatory reasons, Plaintiff filed a third EEOC charge against
Defendant in or around December 2016. Her new charge alleged discrimination based on race,
sex and disability, failure to accommodate, hostile work environment and retaliation.

18. While her EEOC charges were pending, Plaintiff submitted a second reasonable
accommodation request and filed an internal discrimination and retaliation complaint in or
around March 2017. As before, she needed workable reasonable accommodations for her
disability because without them, she was forced to use episodic sick or annual leave under the

Family Medical Leave Act as a reasonable accommodation.
Case 1:20-cv-00219-CCB Document1 Filed 01/24/20 Page 6 of 14

19. On or about March 15, 2017, Defendant denied Plaintiff's reasonable
accommodation request and dismissed her internal discrimination complaint. Plaintiff
subsequently appealed the dismissal to Defendant’s Statewide EEO Coordinator.

20. | Onor about March 2018, Defendant’s EEO Coordinator denied Plaintiff's appeal
and refused to take any steps to ensure that Plaintiff's disability was accommodated. As a result,
the individuals against whom Plaintiff had filed three prior discrimination and/or retaliation
complaints continued to deny Plaintiff's reasonable accommodations request to telework until
September 2019 and in December 2019. In addition, Plaintiff has at all times up to and including
today, been denied the opportunity to telework in Defendant’s satellite office in Baltimore which
is closer to her home. However, on information and belief, Mr. Burrows permitted Mary Russell
Harris, who had not engaged in protected activity, to work in Defendant’s satellite office in
Baltimore.

21. After exhausting internal appeals, Plaintiff continued to wait for decisions from
the EEOC regarding her discrimination and retaliation charges. In the meantime, the supervisor
against whom Plaintiff had filed discrimination and retaliation complainants continued to refuse
to accommodate Plaintiffs disability on the same terms as individuals outside of her protected
classes between April 2017 and September 2019 and in December 2019. Currently, Plaintiff has
been denied the opportunity to work in Defendant’s satellite office in Baltimore as a reasonable
accommodation.

22. During this over two-year period, Defendant did not engage in the interactive
process with Plaintiff or request additional documentation from her physician to support her

reasonable accommodation request to telework and for a permanent laptop. Defendant also did
Case 1:20-cv-00219-CCB Document1 Filed 01/24/20 Page 7 of 14

not propose alternatives accommodations that would have adequately accommodated Plaintiff s
disability.

23.  Asaresult of Defendant’s unlawful actions, Plaintiff was forced to take episodic
leave under the Family Medical Leave Act to accommodate her disability. This caused her to
exhaust her sick and annual leave whenever she could not drive to work in natural light due to
her disability. If she had been approved for telework and given a permanent laptop like her
comparators, she could have worked from home in a dark room during her migraine headache
attack.

24. — At all relevant times, Plaintiff was ready, willing and able to telework at home,
but Defendant refused to allow her to telework as a reasonable accommodation without giving 24
hours advance notice to her supervisor and requesting a loaner laptop. However, her colleagues
outside her protected classes were pre-approved for teleworking without advance notice and
given permanent laptops. Accordingly, Plaintiff was denied the same terms and conditions of
employment afforded to colleagues outside her protected classes between April 2017 and
September 2019.

25. While this discrimination and retaliation was going on, the EEOC continued its
investigation of Plaintiff's pending charges. On June 5, 2019, the EEOC then issued a finding of
reasonable cause that Defendant violated discrimination laws. Among other things, the EEOC
noted that Defendant subjected Plaintiff to unequal terms and conditions of employment in
retaliation for her protected activity. Exhibit A p. 1. And that Defendant violated disability
discrimination laws by denying Plaintiff a reasonable accommodation, while allowing “non-

disabled employees, with similar job duties, to work remotely and from home, and justified its
Case 1:20-cv-00219-CCB Document1 Filed 01/24/20 Page 8 of 14

denial based upon the preferences of [Plaintiff's] supervisor” against whom she had filed a
discrimination complaint. Jd. p. 1-2.

26. In the end, Defendant’s race discrimination, sex discrimination, retaliation and
failure to accommodate Plaintiff's disability caused her to suffer severe emotional distress, such
that she developed anxiety and depression and needed medication to control her symptoms. In
addition, Plaintiff lost approximately 30 pounds and became less social and reclusive due to
Defendant’s unlawful conduct.

27. She was also forced to exhaust her annual and sick leave and take leave without
pay due to Defendant’s refusal to accommodate her disability for discriminatory and retaliatory
reasons.

COUNT I
RACE DISCRIMINATION AND SEX DISCRIMINATION
IN VIOLATION OF TITLE VII

28. Plaintiff adopts and incorporates by reference all of the allegations set forth in the
previous paragraphs.

29. In violation of Title VII, Defendant interfered with Plaintiff's benefits, privileges,
terms and conditions of employment due to her race and sex.

30. For instance, Defendant denied Plaintiff the same opportunities as her white
and/or male co-workers to telework and have a permanently assigned laptop. Defendant’s
unlawful conduct interfered with Plaintiffs ability to do her job on the same terms as her co-
workers and caused her to have fewer assignments and clients than her co-workers.

31. | Defendant’s unequal treatment also forced Plaintiff to exhaust her annual and sick
leave as well as take leave without pay when she needed to work from home. Comparators

outside Plaintiff's protected classes were treated more favorably than Plaintiff.
Case 1:20-cv-00219-CCB Document1 Filed 01/24/20 Page 9 of 14

32. As aresult of the repeated and long-lasting unequal treatment over the course of
four years, Plaintiff filed three discrimination complaints against her supervisor and manager in
2015 and 2016 alleging disparate work assignments, denial of telework and/or the opportunity to
work in Defendant’s satellite office in Baltimore which was closer to her home, denial of a
permanent laptop computer and exclusion from meetings, among other things terms and
conditions of employment.

33. Due to these events, Plaintiff suffered anguish, depression, anxiety, fear,
humiliation, embarrassment, loss of self-esteem, loss of income, and other damages. She was
also forced to take medication to control her anxiety and depression brought on by Defendant’s
unlawful conduct.

34. | Defendant’s conduct was malicious, willful and intentional and caused tangible
harm to Plaintiff that affected the terms, conditions and privileges of her employment as
compared to similarly situated co-workers outside her protected classes.

WHEREFORE, Plaintiff seeks pecuniary and nonpecuniary damages against Defendant
in excess of $100,000 plus costs, interests, expenses, attorney fees and such additional relief as
the Court deems just.

COUNT Il
RETALIATION IN VIOLATION OF TITLE VII

35. Plaintiff adopts and incorporates by reference all of the allegations set forth in the
previous paragraphs.

36. In violation of Title VII, Defendant interfered with Plaintiffs terms, conditions,
benefits and privileges of employment in retaliation for her protected activity.

37. Specifically, after Defendant was informed of Plaintiff's protected activity

between 2015 and 2019, Defendant denied Plaintiff the same opportunities, benefits and
Case 1:20-cv-00219-CCB Document1 Filed 01/24/20 Page 10 of 14

conditions of employment that were afforded to her co-workers with no prior protected activity
as stated herein. Notably, Plaintiff had previously filed discrimination and retaliation complaints
against her supervisor and manager, who were the individuals who made the decision to deny her
reasonable accommodations request and treated her differently than persons outside her
protected classes as described herein.

38. | Because of Defendant’s unequal treatment, Plaintiff was forced to exhaust her
annual and sick leave and to take leave without pay. Comparators outside her protected classes,
were allowed to telework or work in satellite offices and did not have to exhaust their leave or
take leave without pay.

39.  Asaresult of the repeated retaliation over the course of two years, Plaintiff filed a
retaliation complaint against her supervisor in 2016 and was thereafter subjected to additional
retaliation, including disparate work assignments, continued denial of telework on the same
terms as her co-workers and a permanent laptop computer and exclusion from meetings, among
other things.

40. Due to these events, Plaintiff suffered anguish, depression, anxiety, humiliation,
embarrassment, loss of self-esteem, loss of income, and other damages. She was also forced to
take medication to control her anxiety and depression brought on by Defendant’s unlawful
actions.

41. Defendant’s conduct was malicious, willful and intentional and caused tangible
harm to Plaintiff that affected the terms, conditions and privileges of her employment as
compared to employees outside her protected classes.

WHEREFORE, Plaintiff seeks pecuniary and nonpecuniary damages against Defendant

in excess of $100,000 plus costs, interests, expenses, attorney fees and such additional relief as

10
Case 1:20-cv-00219-CCB Document1 Filed 01/24/20 Page 11 of 14

the Court deems just.
COUNT III
DISCRIMINATION AND RETALIATION
UNDER THE ADAAA & REHABILITATION ACT

42. Plaintiff adopts and incorporates by reference all of the allegations set forth in the
previous paragraphs.

43.  Atall relevant times, Plaintiff was a qualified individual with a disability. And,
Plaintiff had previously filed discrimination and retaliation complaints against her management,
who had notice of her complaints prior to denying her reasonable accommodations request.

44. In subjecting Plaintiff to the unequal treatment described herein because of her
disability and for having engaged in protected activity, Defendant violated the ADAAA and the
Rehabilitation Act. In this regard, non-disabled employees were afforded better terms and
conditions of employment than Plaintiff as stated herein and were not retaliated against. In
addition, Plaintiff had previously filed discrimination and retaliation complaints against the
individuals who made the disparate, adverse and retaliatory decisions.

45. As a result of the acts described herein, Plaintiff suffered from depression,
anguish, anxiety, humiliation, insult, embarrassment, emotional pain, loss of self-esteem, loss of
income, among other damages.

WHEREFORE, Plaintiff seeks pecuniary and nonpecuniary damages against Defendant
in excess of $100,000 plus costs, interests, expenses, attorney fees and such additional relief as
the Court deems just.

COUNT IV
FAILURE TO ACCOMMODATE

UNDER THE ADAAA & REHABILITATION ACT

46. Plaintiff adopts and incorporates by reference all of the allegations set forth in the

11
Case 1:20-cv-00219-CCB Document1 Filed 01/24/20 Page 12 of 14

previous paragraphs.

47.  Atall relevant times, Plaintiff was a qualified individual with a disability.
Between 2015 and September 2019 and in December 2019, Plaintiff requested telework and a
permanent laptop as reasonable accommodations for her disability.

48. __ Plaintiff's co-workers without disabilities were permitted to telework at home or
an alternative work sites and were issued permanent laptops by Defendant. However, Defendant
denied Plaintiff's requested accommodations and proposed accommodations that were
inadequate to address Plaintiff's disability and that were less favorable than the privileges
extended to her comparators as described herein. Defendant also failed to engage in without the
interactive process with Plaintiff or her physician to determine if its proposed accommodations
would accommodate her disability

49. For example, Plaintiff was denied telework and a permanent laptop on the same
terms as her comparators and given disparate work assignments. Thus, Defendant violated the
ADAAA and the Rehabilitation Act by affording better terms and conditions of employment to
Plaintiff's comparators as stated herein.

50. As a result of the acts described herein, Plaintiff suffered from depression,
anguish, anxiety, humiliation, embarrassment, loss of self-esteem and loss of income, among
other damages.

WHEREFRORE, Plaintiff respectfully requests that this Court enter judgment in favor of
Plaintiff and against Defendant for:

A. Damages in excess of $100,000 or such other amount as determined at the trial of

this matter;

B. Costs, interest, and expenses as required by law.

5 Plaintiff's attorneys’ fees; and

Such other and further relief as this Court deems necessary based upon the facts
and circumstances of this case.

12
Case 1:20-cv-00219-CCB Document1 Filed 01/24/20 Page 13 of 14

Dated: January 24, 2020

 
  

13

Respectfully submitted,

 

<fOnes (425701)
Law Office of Janice Williams-Jones
3545 Ellicott Mills Drive, Suite 308
Ellicott City, Maryland 21043

Ph: 410-203-1246

Fax: 410-203-2301
Lawofficeofjwjones@gmail.com

Counsel for Plaintiff
Case 1:20-cv-00219-CCB Document1 Filed 01/24/20 Page 14 of 14

DEMAND FOR JURY TRIAL

Plaintiff requests that all matters in this case be tried by a jury.

Dated: January 24, 2020 Respectfully submitted,

 

 
 

10
mice Williams-Jones
3545 Ellicott Mills Drive, Suite 308
Ellicott City, Maryland 21043
Ph: 410-203-1246
Fax: 410-203-2301
Lawofficeofjwjones@gmail.com

Counsel for Plaintiff

14
